Citation Nr: 0311002	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Hepatitis C, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from January 1970 
to September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
dated in November 2001 of the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (Boston AOJ).  
Subsequent to this decision, the veteran's claims file was 
transferred to the VA Regional Office in Togus, Maine (Togus 
RO).  


REMAND

In correspondence received by the Boston AOJ in April 2003, 
the veteran requested a videoconference hearing at the Togus 
RO before a member of the Board.  Accordingly, this case is 
remanded to the Togus RO for the following action:

The Togus RO should place the veteran's 
name on the docket for a videoconference 
hearing before the Board at the Togus RO, 
according to the date of his request for 
such a hearing.

No action is required by the veteran until he receives 
further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



